EXHIBIT 10.9



 
INTERNATIONAL COAL GROUP, INC.
AMENDED AND RESTATED
2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
 
Name of Optionee:
   
Date of Grant:
   
Expiration Date:
   
Number of Option Rights:
   
Option Price:
$
 
Right to Exercise:
The Option Right shall be exercisable as of the Date of Grant as to _____ shares
of Common Stock.  Of the remaining _____ shares of Common Stock, the Option
Right in respect of one-third of such shares shall become exercisable on each of
the first three anniversaries of the Date of Grant, if the Optionee remains in
the continuous employment of the Company through such date.

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.
 
INTERNATIONAL COAL GROUP, INC.
   
Name:
   
Title:
         
Optionee:
         

 
THIS AGREEMENT SHALL BE VOID IF IT HAS NOT BEEN EXECUTED AND RETURNED TO THE
COMPANY WITHIN 30 DAYS AFTER THE DATE OF GRANT.
 

 
 

--------------------------------------------------------------------------------

 

INTERNATIONAL COAL GROUP, INC.
AMENDED AND RESTATED
2005 EQUITY AND PERFORMANCE INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of the date of grant on the cover
page hereof (the "Date of Grant") by and between International Coal Group, Inc.,
a Delaware corporation (the "Company"), and the individual named on the cover
page hereto (the "Optionee").
 
1. Definitions.  All capitalized terms not otherwise defined herein will have
the meaning ascribed to such terms in the Company's Amended and Restated 2005
Equity and Performance Incentive Plan (the "Plan").
 
2. Grant of Stock Option.  Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Optionee as of the Date of Grant a stock option to purchase the
number of shares of the Company's Common Stock, $0.01 par value per share, shown
on the cover page hereof (the "Option Right").  The Option Right may be
exercised from time to time in accordance with the terms of this Agreement.  The
price at which shares of Common Stock may be purchased pursuant to this Option
Right shall be as set forth on the cover page hereof subject to adjustment as
hereinafter provided (the "Option Price").  The Option Right is intended to be
an "incentive stock option" within the meaning of that term under Section 422 of
the Code, or any successor provision thereto; this Agreement shall be construed
in a manner that will effectuate such intent.
 
3. Term of Option.  The term of the Option Right shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 7 hereof, shall
expire 10 years from the Date of Grant.
 
4. Right to Exercise.  Subject to the expiration or earlier termination of this
Option Right in accordance with its terms, this Option Right shall become
exercisable as set forth on the cover page hereof.  To the extent the Option
Right is exercisable, it may be exercised in whole or in part.  In no event
shall the Optionee be entitled to acquire a fraction of one shares of Common
Stock pursuant to this Option Right.  The Optionee shall be entitled to the
privileges of ownership with respect to shares of Common Stock purchased and
delivered to him upon the exercise of all or part of this Option Right.
 
5. Option Nontransferable.  The Option Right  granted hereby shall be neither
transferable nor assignable by the Optionee except by will or by the laws of
descent and distribution and, to the extent the Option Right is exercisable
hereunder, may be exercised, during the lifetime of the Optionee, only by the
Optionee, or in the event of his or her legal incapacity or death, by his or her
guardian or legal representative acting on behalf of the Optionee or the
Optionee’s estate in a fiduciary capacity under state law and court supervision.
 
 

--------------------------------------------------------------------------------

 
6. Notice of Exercise; Payment.  To the extent then exercisable, the Option
Right may be exercised by written notice to the Company stating the number of
shares of Common Stock for which the Option Right is being exercised and the
intended manner of payment.  The of delivery of such notice shall be the
exercise date.  Payment equal to the aggregate Option Price of the shares of
Common Stock for which the Option Right is being exercised shall be tendered in
full with the notice of exercise to the Company in cash in the form of currency
or check or other cash equivalent acceptable to the Company.  The Optionee may
also tender the Option Price by (a) the actual or constructive transfer to the
Company of nonforfeitable, nonrestricted shares of Common Stock that have been
owned by the Optionee for more than six months prior to the date of exercise, or
(b) by any combination of the foregoing methods of payment, including a partial
tender in cash and a partial tender in nonforfeitable, nonrestricted shares of
Common Stock.  Nonforfeitable, nonrestricted shares of Common Stock that are
transferred by the Optionee in payment of all or any part of the Option Price
shall be valued on the basis of their fair market value per share of Common
Stock as determined by the Board.  As a further condition precedent to the
exercise of this Option Right, the Optionee shall comply with all regulations
and requirements of any regulatory authority having control of, or supervision
over, the issuance of Common Shares and in connection therewith shall execute
any documents which the Board or a committee thereof shall in its sole
discretion deem necessary or advisable.  The requirement of payment in cash
shall be deemed satisfied if the Optionee makes arrangements that are
satisfactory to the Company with a bank or broker that is a member of the
National Association of Securities Dealers, Inc. to sell on the exercise date a
sufficient number of shares of Common Stock that are being purchased pursuant to
the exercise, so that the net proceeds of the sale transaction will at least
equal the amount of the aggregate Option Price plus payment of any applicable
withholding taxes and interest amount, and pursuant to which the bank or broker
undertakes to deliver to the Company the amount of the aggregate Option Price
plus payment of any applicable withholding taxes and interest at the "applicable
Federal rate" within the meaning of that term under Section 1274 of the Code, or
any successor provision thereto, for the period from the date of exercise to the
date of payment, on a date satisfactory to the Company, but not later than the
date on which the sale transaction will settle in the ordinary course of
business.
 
7. Termination of Agreement.  This Agreement and the Option Right granted
hereby, whether or not vested, shall terminate automatically and without further
notice on the earliest of the following dates:
 
(a) One year after the Optionee's death or permanent and total disability, if
the Optionee dies or becomes permanently and totally disabled while in the
employ of the Company;
 
(b) 90 calendar days after the Optionee ceases to be an employee, advisor, or
consultant of the Company and its Subsidiaries for any reason other than as
described in Section 7(a) or 7(d) hereof;
 
(c) 10 years from the Date of Grant; or
 
 

--------------------------------------------------------------------------------

 
(d) Immediately upon the termination of Optionee's employment for "cause" (as
defined below).  For purposes of this Agreement, "cause" shall have the meaning
ascribed thereto in any employment agreement applicable to Optionee.  Absent
such employment agreement, "cause" shall mean that the Board has determined in
good faith that the Optionee committed prior to termination of employment any of
the following acts:
 
(i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with the Optionee's duties or in the course of
the Optionee's employment;
 
(ii) intentional wrongful damage to material assets of the Company;
 
(iii) intentional wrongful disclosure of material confidential information of
the Company;
 
(iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty; or
 
(v) intentional breach of any stated material employment policy of the Company.
 
For the purposes of this Agreement, the continuous employment of the Optionee
with the Company shall not be deemed to have been interrupted, and the Optionee
shall not be deemed to have ceased to be an employee of the Company, by reason
of the transfer of his or her employment among the Company and its Subsidiaries
or a leave of absence of not more than 30 days unless otherwise approved by the
Board.
 
8. Effect of Certain Transactions. If there is a Change in Control (as defined
in the Plan), this Option Right shall terminate on the effective date of such
Change in Control, unless provision is made in connection therewith in the sole
discretion of the parties thereto for the assumption of this Option Right or the
substitution for this Option Right of a new stock option of the successor person
or entity or a parent or subsidiary thereof, with appropriate adjustment as to
the number and kind of shares and the per share exercise price.  In the event of
any transaction which will result in such termination, the Company shall give to
the Optionee written notice thereof at least ten calendar days prior to the
effective date of such transaction.  Until such effective date, the Optionee may
exercise any portion of this Option Right that is or becomes vested on or prior
to such effective date, but after such effective date the Optionee may not
exercise this Option Right except to the extent it is assumed or substituted by
the successor entity (or a parent or subsidiary thereof) as provided above.
 
9. Acceleration of Option Right.  If there is a Change in Control of the
Company:
 
(a) The Option Right granted hereby shall become fully vested and exercisable;
provided, however, that the Board may elect to make a cash payment to the
Optionee in cancellation of such Option Right in such amount as the Board in its
sole discretion shall determine, which amount shall not be less than the product
of (i) and (ii), where (i) is the excess of the Market Value per Share on the
date of exercise over the exercise price, and (ii) is the number of shares of
Common Stock subject to the Option being cancelled.
 
 

--------------------------------------------------------------------------------

 
(b) The Board shall have authority to revise the terms of any such Award or any
other Award as it, in its discretion, deems appropriate; provided, however, that
the Board may not make revisions that are adverse to the Optionee without the
Optionee's consent.
 
10. No Employment Contract.  Nothing contained in this Agreement shall confer
upon the Optionee any right with respect to continuance of employment by the
Company, nor limit or affect in any manner the right of the Company to terminate
the employment or adjust the compensation of the Optionee.
 
11. Compliance with Law.  Notwithstanding any other provision of this Agreement,
the Option Right shall not be exercisable if the exercise thereof would result
in a violation of any applicable federal or state securities law.
 
12. Availability of Common Stock.  The Company shall at all times until the
expiration of the Option Right reserve and keep available, either in its
treasury or out of its authorized but unissued Common Stock, the full number of
shares of Common Stock deliverable upon the exercise of this Option.
 
13. Lock-Up Agreement.  The Optionee agrees that, if requested by the Company in
connection with an initial public offering, the Optionee will not sell, offer
for sale, or otherwise dispose of the Option Rights for such period of time as
is determined by the Board, provided that at least of the majority of the
Company's directors and officers who hold Option Rights or Common Stock at such
time are similarly bound.
 
14. Mandatory Notice of Disqualifying Disposition of Option Rights Acquired
Under An Incentive Stock Option.  Without limiting any other provision hereof,
the Optionee hereby agrees that if the Optionee disposes (whether by sale,
exchange, gift, or otherwise) of any of the shares of Common Stock subject to
the Option Right within two years of the Date of Grant or within one year after
the transfer of such share or shares to the Optionee, the Optionee shall notify
the Company of such disposition in writing within 30 days from the date of such
disposition.  Such written notice shall state the principal terms of such
disposition and the type and amount of the consideration received for such share
or shares by the Optionee in connection therewith.
 
15. Severability.  In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
 

--------------------------------------------------------------------------------

 
16. Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern.  Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.  The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with this Option Right or its exercise.  Any
amendment to the Plan shall be deemed to be an amendment to this Agreement to
the extent that the amendment is applicable hereto; provided, however, that no
amendment shall adversely affect the rights of the Optionee under this Agreement
without the Optionee's consent.
 
17. Successors and Assigns.  Without limiting or expanding Section 5 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives, and assigns of the
Optionee, and the successors and assigns of the Company.
 
18. Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware.
 
19. Notices.  Any notice to the Company provided for herein shall be in writing
to the Company, marked Attention:  Secretary, and any notice to the Optionee
shall be addressed to the Optionee at his or her address on file with the
Company.  Any written notice required to be given to the Company shall be deemed
to be duly given only when actually received by the Company.
 
20. Securities Laws Compliance.  The Optionee acknowledges that the Option will
be held by the Optionee for investment for the Optionee's own account and not
with a view to, or for, resale, transfer, or distribution.  The Optionee
acknowledges that the Optionee has no intention of participating directly or
indirectly in a distribution of the Option Right.  The Optionee understands that
prior to exercising the Option Right, the Optionee shall be required to reaffirm
these representations and warranties as to the shares of Common Stock that shall
be issued upon exercise.
 
END OF AGREEMENT
